Exhibit 10.2

Execution Version

 

 

 

THIRD AMENDMENT

TO

5-YEAR REVOLVING CREDIT AGREEMENT

dated as of

August 10, 2016

among

MURPHY OIL CORPORATION,

CANAM OFFSHORE LIMITED,

and

MURPHY OIL COMPANY LTD.,

as Borrowers

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

and

The Lenders Party Hereto

 

 

 



--------------------------------------------------------------------------------

THIRD AMENDMENT TO 5-YEAR REVOLVING CREDIT AGREEMENT

THIS THIRD AMENDMENT TO 5-YEAR REVOLVING CREDIT AGREEMENT (this “Third
Amendment”) dated as of August 10, 2016 is among MURPHY OIL CORPORATION, a
Delaware corporation (the “Company”), CANAM OFFSHORE LIMITED, a Bahamian
corporation (“Canam”), MURPHY OIL COMPANY LTD., a Canadian corporation (“MOCL”
and, together with the Company and Canam, the “Borrowers”); JPMORGAN CHASE BANK,
N.A., as administrative agent (in such capacity, together with its successors in
such capacity, the “Administrative Agent”) for the lenders party to the Existing
Credit Agreement referred to below (collectively, the “Lenders”), issuing bank
(in such capacity, together with its successors in such capacity, the “Existing
Issuing Bank”) swingline lender (in such capacity, together with its successors
in such capacity, the “Existing Swingline Lender”); and the undersigned Lenders.

R E C I T A L S

A. The Borrowers, the Administrative Agent and the Lenders are parties to that
certain 5-Year Revolving Credit Agreement dated as of June 14, 2011 (as amended
by that certain Commitment Increase and Maturity Extension Agreement dated as of
May 23, 2013 and that certain Second Amendment dated as of August 2, 2013, the
“Existing Credit Agreement”), pursuant to which the Lenders have made certain
extensions of credit available to the Borrower.

B. The Company has invited each Existing Lender (as defined below) to extend
revolving commitments pursuant to the terms and conditions set forth in the New
Credit Agreement (as defined below). Any Existing Lender that agrees to
participate as a lender in the New Credit Agreement pursuant to this Third
Amendment and identified as such on its signature page hereto is referred to
herein as an “Extending Lender”.

C. The Company desires to enter into the New Credit Agreement (as defined below)
evidencing a senior credit facility in an aggregate principal amount of
$1,200,000,000 (the credit facility evidenced by the New Credit Agreement and
the other New Loan Documents described below, the “New Credit Facility”).

D. On the New Facility Availability Date (as defined below), the Borrowers
desire to permanently reduce to zero and terminate the Existing Commitment (as
defined below) of each Existing Lender that elects to become an Extending
Lender.

E. The Borrowers have requested and the Existing Required Lenders (as defined
below) have agreed to amend certain provisions of the Existing Credit Agreement
as set forth herein.

F. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Amended Credit Agreement
(as amended hereby). Unless otherwise indicated, all references to Sections and
Articles in this Third Amendment refer to Sections and Articles of the Existing
Credit Agreement. In addition, (a) terms defined in the introductory paragraph
hereto have the meanings set forth therein and (b) as used in this Third
Amendment, the following defined terms have the following meanings:

“Amended Credit Agreement” means the Existing Credit Agreement, as amended by
this Third Amendment.



--------------------------------------------------------------------------------

“Existing Commitment” means, with respect to any Existing Lender, the
“Commitment” of such Existing Lender under the Existing Credit Agreement
immediately prior to the New Facility Availability Date.

“Existing Credit Agreement” has the meaning set forth in Recital A of this Third
Amendment.

“Existing Issuing Bank Resignation” has the meaning set forth in Section 3(e)(i)
of this Third Amendment.

“Existing LC Rollover” has the meaning set forth in Section 3(b) of this Third
Amendment.

“Existing Lender” means any Lender party to the Existing Credit Agreement
immediately prior to the New Facility Availability Date.

“Existing Letters of Credit” has the meaning set forth in Section 3(b) of this
Third Amendment.

“Existing Outstanding Obligations” means all outstanding Obligations under and
as defined in the Existing Credit Agreement immediately prior to the New
Facility Availability Date (including, without limitation, any fees owing to the
Existing Issuing Bank and the Lenders in respect of Existing Letters of Credit
no longer outstanding under the Existing Credit Agreement pursuant to the
Existing LC Rollover).

“Existing Required Lenders” means the “Required Lenders” under and as defined in
the Existing Credit Agreement, as determined on the Signing Date.

“Existing Swingline Lender Resignation” has the meaning set forth in
Section 3(e)(ii) of this Third Amendment.

“Extending Lender” has the meaning set forth in Recital B of this Third
Amendment.

“New Credit Facility” has the meaning set forth in Recital C of this Third
Amendment.

“New Facility Availability Date” has the meaning set forth in Section 5 of this
Third Amendment.

“New Loans” means the “Loans” under and as defined in the New Credit Agreement.

“Non-Extending Lender” means any Existing Lender that is not an Extending
Lender.

“Signing Date” has the meaning set forth in Section 4 of this Third Amendment.

Section 2. Agreements as of the Signing Date. Subject to the conditions set
forth in Section 4 of this Third Amendment, effective as of the Signing Date,
the Borrowers, the Administrative Agent, the Existing Issuing Bank, the Existing
Swing Line Lender and the Existing Required Lenders agree as follows:

 

2



--------------------------------------------------------------------------------

2.1 Consent to New Credit Facility. Notwithstanding anything to the contrary in
the Existing Credit Agreement, the Existing Required Lenders hereby consent to
the New Credit Facility, including the execution and delivery of the New Credit
Agreement and the other New Loan Documents by the “Loan Parties” under and as
defined in the New Credit Agreement, and the incurrence of the Indebtedness and
Guarantees thereunder and from and after March 31, 2017, the Liens (if any)
securing the “Obligations” under and as defined in the New Credit Agreement.

2.2 Amendments to Section 1.01. The following definitions are hereby added to
Section 1.01 where alphabetically appropriate to read as follows:

“BNP LC Facility” means that certain Uncommitted Facility Letter and Supplement
between BNP Paribas and the Company dated as of December 4, 2013 (as amended
prior to the date hereof), but without giving effect to any extension,
amendment, refinancing or other modification thereto or any increase in the
principal amount thereof from or after the Third Amendment Signing Date.

“New Credit Agreement” means that certain Credit Agreement, dated as of
August 10, 2016, by and among the Company, Murphy Exploration & Production
Company International, a Delaware corporation, and MOCL, as the borrowers
thereunder, the lenders party thereto and JPMorgan Chase Bank, N.A., as the
administrative agent thereunder.

“New Loan Documents” means the “Loan Documents” under and as defined in the New
Credit Agreement.

“Third Amendment Signing Date” means August 10, 2016.

2.3 Amendments to Section 6.02. Section 6.02 is hereby amended by deleting “and”
at the end of subsection (g), deleting the period at the end of subsection
(h) and replacing it with “; and”, and adding a new subsection (i) to read as
follows:

(i) from and after March 31, 2017, Liens (if any) securing (a) the “Obligations”
under and as defined in the New Credit Agreement and (b) obligations under the
BNP LC Facility to the extent required pursuant to the terms thereof; provided
that the aggregate amount of Indebtedness under the BNP LC Facility secured by
any such Lien shall not exceed the amount that would have been secured as if
such Liens existed on the Third Amendment Signing Date (assuming that the
maximum availability thereunder is fully utilized on the Third Amendment Signing
Date).

2.4 Amendment to Section 6.06. Section 6.06 is hereby amended by adding the
following proviso at the end thereof:

; provided further that, notwithstanding anything herein to the contrary,
(A) the terms and conditions contained in the New Credit Agreement and the other
New Loan Documents shall not be subject to this Section 6.06 and (B) the
restrictions contained in this Section 6.06 shall not apply to the restrictions
and conditions set forth in the supplemental indenture described in the
Preliminary Prospectus Supplement of the Company dated August 10, 2016 and filed
with the SEC as Registration No. 333-207463 (such supplemental indenture, the
“2016 Indenture”), or any other indenture or agreement governing Indebtedness
that is not more restrictive than the 2016 Indenture.

 

3



--------------------------------------------------------------------------------

2.5 Amendments to Article IX.

(a) The second paragraph of Article IX is hereby amended by adding the following
sentence at the end thereof to read as follows:

In addition to and not in limitation of the foregoing, each Borrower and each
Lender acknowledges that the Administrative Agent is or may be an agent,
arranger and/or lender under the New Credit Agreement and other New Loan
Documents, other loans or other securities and waives any existing or future
conflicts of interest associated with its role hereunder and in such other
transactions.

(b) The last sentence of the sixth paragraph of Article IX is hereby amended and
restated in its entirety to read as follows:

After the Administrative Agent’s resignation hereunder, the provisions of this
Article IX and Section 10.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while it was acting as Administrative Agent and (ii) after such resignation
or removal for as long as any of them continues to act in any capacity hereunder
or under any agreement or instrument contemplated hereby, including in respect
of any actions taken in connection with transferring the agency to any successor
Administrative Agent.

(c) Article IX is hereby amended by adding the following new paragraph after the
sixth paragraph therein:

Notwithstanding the foregoing, if no successor Administrative Agent has been
appointed (and accepted such appointment) pursuant to the previous paragraph by
the date that is 30 days after the resigning Administrative Agent gives notice
of its resignation, then the Administrative Agent’s resignation shall
nevertheless become effective on such date. At such time, (a) the Required
Lenders shall be vested with all of the rights of, and perform all the duties
of, the Administrative Agent hereunder until such time, if any, as a successor
Administrative Agent has been appointed as provided above and (b) the Borrowers
shall make all payments in respect of the Loans or any fees or other amounts
under this Agreement to, and deliver all notices and other communications
directly to, each of the Lenders individually, and shall for all other purposes
deal directly with the Lenders.

 

4



--------------------------------------------------------------------------------

(d) Amendments to Section 10.03.

(i) Section 10.03(a) is hereby amended by adding the following sentence at the
end thereof to read as follows:

For the avoidance of doubt, if at any time there is no Administrative Agent
serving hereunder, references in this Section 10.03(a) to “Administrative Agent”
shall be deemed to be references to “Required Lenders”.

(ii) Section 10.03(b) is hereby amended by adding the following phrase prior to
the period at the end thereof: “as determined by a court of competent
jurisdiction by final and non-appealable judgment”.

2.6 Amendment to Section 10.12. Section 10.12 is hereby amended by adding the
following sentence at the end thereof:

Notwithstanding the foregoing, the Administrative Agent shall be permitted to
disclose all Information and any other information, notices, reports or other
communications received from any Person pursuant to this Agreement to the
agents, arrangers and lenders under the New Credit Agreement.

2.7 Acknowledgements. Each party hereto hereby acknowledges and agrees as
follows:

(a) The amendments to the Existing Credit Agreement as contemplated hereby shall
not be construed to discharge or otherwise affect any Existing Outstanding
Obligations accrued or otherwise owing under the Existing Credit Agreement and
the other Loan Documents that have not been paid, it being understood that such
obligations will continue to be evidenced as and constitute “Obligations” under
and as defined in the Amended Credit Agreement and the Loan Documents payable in
accordance with the terms thereof, to the extent not otherwise repaid in
accordance with the terms hereof.

(b) The Existing LC Rollover shall occur on the New Facility Availability Date
and any notice or other requirement under or pursuant to the Existing Credit
Agreement in respect of the Existing LC Rollover is hereby waived.

(c) The Existing Issuing Bank Resignation (as defined below) and the Existing
Swing Line Lender Resignation (as defined below) may each occur on the New
Facility Availability Date and any notice or other requirement under or pursuant
to the Existing Credit Agreement in respect of the Existing Issuing Bank
Resignation or the Existing Swing Line Lender Resignation is hereby waived.

Section 3. New Facility Availability Date Agreements. Subject to the conditions
set forth in Section 5 of this Third Amendment, effective as of the New Facility
Availability Date, the Borrowers, the Administrative Agent, the Existing Issuing
Bank, the Existing Swing Line Lender and the Existing Required Lenders agree as
follows:

(a) Amendment to Schedule 2.01. Schedule 2.01 to the Existing Credit Agreement
is hereby amended and restated in its entirety in the form attached hereto as
Schedule 2.01.

(b) Assignment of Existing Letters of Credit. The Letters of Credit issued and
outstanding under the Amended Credit Agreement and described on Annex I hereto
(the “Existing Letters of Credit”) shall be deemed to be issued under the New
Credit Agreement on the New Facility Availability Date and shall no longer
constitute Letters of Credit under the Amended Credit Agreement (the “Existing
LC Rollover”).

 

5



--------------------------------------------------------------------------------

(c) Extending Lenders. Each Existing Lender identified as an Extending Lender on
its signature page hereto hereby acknowledges and agrees that such Lender has
made an election to be, and shall, effective immediately on the New Facility
Availability Date, (i) become an “Extending Lender” hereunder and (ii) (A) have
its Existing Commitment reduced to zero and terminated, (B) no longer be a party
to the Amended Credit Agreement or have any obligations under or in respect of
the Amended Credit Agreement (provided that any indemnities or other contingent
obligations owing to any Extending Lender pursuant to the Amended Credit
Agreement shall survive) and (C) become a “Lender” under and as defined in the
New Credit Agreement, with all the rights and obligations of a “Lender”
thereunder, with respect to and to the extent of its “Commitments” under and as
defined in the New Credit Agreement.

(d) Non-Extending Lenders. Each Non-Extending Lender shall continue to be a
“Lender” under and as defined in the Amended Credit Agreement, with all the
rights and obligations of a Lender thereunder, with respect to and to the extent
of its “Commitment” under and as defined in the Amended Credit Agreement.
Schedule 2.01 hereto reflects the “Commitment” of each “Lender” (each as defined
in the Amended Credit Agreement) under the Amended Credit Agreement.

(e) Resignation.

(i) The Existing Issuing Bank hereby resigns as an “Issuing Bank” under the
Amended Credit Agreement, the “LC Issuance Limit” in respect of the Existing
Issuing Bank under the Amended Credit Agreement is hereby terminated and reduced
to zero, and the Existing Issuing Bank shall not have any further obligations in
respect of Letters of Credit under the Amended Credit Facility (provided that
any indemnities or other contingent obligations owing to the Existing Issuing
Bank pursuant to the Amended Credit Agreement shall survive) (collectively, the
“Existing Issuing Bank Resignation”); and

(ii) the Existing Swingline Lender hereby resigns as a “Swingline Lender” under
the Amended Credit Agreement, the Swingline Loan commitment pursuant to
Section 2.04(a) of the Amended Credit Agreement is hereby terminated and reduced
to zero, and the Existing Swingline Lender shall have no further obligations in
respect of Swing Line Loans under the Amended Credit Facility (provided that any
indemnities or other contingent obligations owing to the Existing Swingline
Lender pursuant to the Amended Credit Agreement shall survive) (the “Existing
Swingline Lender Resignation”).

Section 4. Conditions Precedent to Signing Date. This Third Amendment (other
than Section 3) shall become effective on the date on which each of the
following conditions is satisfied (the “Signing Date”):

4.1 The Administrative Agent shall have received from the Borrowers, the
Existing Required Lenders, the Extending Lenders, the Existing Issuing Bank and
the Existing Swingline Lender, counterparts (in such number as may be requested
by the Administrative Agent) of this Third Amendment signed on behalf of such
Persons.

4.2 The “Effective Date” under and as defined in the New Credit Agreement shall
have occurred.

4.3 The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

 

6



--------------------------------------------------------------------------------

The Administrative Agent is hereby authorized and directed to declare the
occurrence of the Signing Date when it has received documents confirming
compliance with the conditions set forth in this Section 4 or the waiver of such
conditions as agreed to by the Existing Required Lenders pursuant to
Section 10.02(b) of the Existing Credit Agreement. Such declaration shall be
final, conclusive and binding upon all parties to this Third Amendment for all
purposes. For purposes of determining compliance with the conditions specified
in this Section 4, each Existing Required Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to an Existing Required Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Signing Date specifying its objection thereto.

Section 5. Conditions Precedent to New Facility Availability Date. Section 3 of
this Third Amendment shall become effective on the date on which each of the
following conditions is satisfied (the “New Facility Availability Date”):

5.1 The Signing Date shall have occurred.

5.2 The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable, if any, in connection with this Third Amendment
on or prior to the New Facility Availability Date (including fees and expenses
of counsel to the Administrative Agent).

5.3 No Default shall have occurred and be continuing, after giving effect to the
terms of this Third Amendment.

5.4 The representations and warranties set forth in Section 7.2(d)(i) of this
Third Amendment shall be true and correct on the New Facility Availability Date.

5.5 The “Availability Date” under and as defined in the New Credit Agreement
shall have occurred, which New Credit Agreement shall permit the Existing LC
Rollover such that the Existing Letters of Credit shall be deemed to be “Letters
of Credit” issued under and as defined in the New Credit Agreement.

5.6 After giving effect to the Existing LC Rollover, the aggregate Credit
Exposure under the Amended Credit Agreement shall be equal to zero.

The Administrative Agent is hereby authorized and directed to declare the
occurrence of the New Facility Availability Date when it has received documents
confirming compliance with the conditions set forth in this Section 5 or the
waiver of such conditions as agreed to by the Existing Required Lenders pursuant
to Section 10.02(b) of the Existing Credit Agreement. Such declaration shall be
final, conclusive and binding upon all parties to this Third Amendment for all
purposes. For purposes of determining compliance with the conditions specified
in this Section 5, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received written notice from
such Lender prior to the proposed New Facility Availability Date specifying its
objection thereto.

Section 6. Post-Effective Date Agreement.

6.1 Fifth Third Bank has informed the Borrowers, the Administrative Agent and
the Existing Required Lenders that it desires to participate as a lender in the
New Credit Agreement on or after the New Facility Availability Date. The
Borrowers, the Administrative Agent and the Existing Required

 

7



--------------------------------------------------------------------------------

Lenders hereby agree that, effective as of the Fifth Third Assignment Date (as
defined below), Fifth Third Bank, as a Lender under the Amended Credit Agreement
shall (i) have its Commitment reduced to zero and terminated, (ii) no longer be
a party to the Amended Credit Agreement or have any obligations under or in
respect of the Amended Credit Agreement (provided that any indemnities or other
contingent obligations owing to it pursuant to the Amended Credit Agreement
shall survive) and (iii) become a “Lender” under and as defined in the New
Credit Agreement, with all the rights and obligations of a “Lender” thereunder,
with respect to and to the extent of its “Commitments” under and as defined in
the New Credit Agreement. This Section 6.1 is referred to as the “Fifth Third
Exit”.

6.2 The Fifth Third Exit shall become effective on the date on which each of the
following conditions is satisfied (such date, the “Fifth Third Assignment
Date”):

(a) The New Facility Availability Date shall have occurred (or shall occur
simultaneously with the Fifth Third Exit).

(b) The Administrative Agent shall have received a duly executed assignment and
assumption agreement, pursuant to which Fifth Third Bank acquires a “Commitment”
under and as defined in the New Credit Agreement.

The Administrative Agent is hereby authorized and directed to declare the
occurrence of the Fifth Third Assignment Date when it has received documents
confirming compliance with the conditions set forth in this Section 6.2. Such
declaration shall be final, conclusive and binding upon all parties to this
Third Amendment for all purposes. The Administrative Agent shall promptly notify
the Lenders of the Fifth Third Assignment Date, and the Administrative Agent may
furnish to the Lenders an amended and restated Schedule 2.01 to the Amended
Credit Agreement reflecting the Commitments of the Lenders after giving effect
to the Fifth Third Exit, which amended and restated Schedule 2.01 shall amend,
restate and supersede in its entirety Schedule 2.01 as it may exist at such
time.

Section 7. Miscellaneous.

7.1 Confirmation. The provisions of the Existing Credit Agreement, as amended by
this Third Amendment, shall remain in full force and effect following the
effectiveness of this Third Amendment.

7.2 Ratification and Affirmation; Representations and Warranties. Each Borrower
hereby: (a) acknowledges the terms of this Third Amendment; (b) acknowledges,
ratifies and affirms its obligations and continued liability under, the Existing
Credit Agreement and agrees that the Existing Credit Agreement remains in full
force and effect, except as expressly amended hereby, after giving effect to the
amendments contained herein; (c) agrees that the terms “Agreement”, “this
Agreement”, “herein”, “hereinafter”, “hereto”, “hereof” and words of similar
import, as used in the Existing Credit Agreement, shall, unless the context
otherwise requires, refer to the Amended Credit Agreement, and the term “Credit
Agreement” as used in the other Loan Documents shall mean the Amended Credit
Agreement and (d) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this Third Amendment: (i) all of the
representations and warranties contained in the Existing Credit Agreement are
true and correct, unless such representations and warranties are stated to
relate to a specific earlier date, in which case, such representations and
warranties shall continue to be true and correct as of such earlier date and
(ii) no Default has occurred and is continuing.

7.3 Counterparts. This Third Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Third Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

 

8



--------------------------------------------------------------------------------

7.4 NO ORAL AGREEMENT. THIS THIRD AMENDMENT, THE EXISTING CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO ORAL AGREEMENTS BETWEEN THE PARTIES.

7.5 GOVERNING LAW. THIS THIRD AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK AND EACH BORROWER HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THE EXISTING CREDIT AGREEMENT OR THIS
THIRD AMENDMENT, OR FOR THE RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THE EXISTING CREDIT
AGREEMENT OR THIS THIRD AMENDMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE
AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THE EXISTING CREDIT AGREEMENT OR THIS THIRD AMENDMENT AGAINST ANY
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

[SIGNATURES BEGIN NEXT PAGE]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed as of the date first written above.

 

MURPHY OIL CORPORATION By:  

/s/ John B. Gardner

Name:   John B. Gardner Title:   Vice President and Treasurer CANAM OFFSHORE
LIMITED By:  

/s/ John B. Gardner

Name:   John B. Gardner Title:   Vice President and Treasurer MURPHY OIL COMPANY
LTD. By:  

/s/ John B. Gardner

Name:   John B. Gardner Title:   Treasurer

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO 5-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Existing Swingline Lender,
Existing Issuing Bank, Existing Lender and Extending Lender By:  

/s/ Jeffrey C. Miller

Name:   Jeffrey C. Miller Title:   Vice President

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO 5-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as an Existing

Lender and as an Extending Lender

By:  

/s/ Ken Phelan

Name:   Ken Phelan Title:   Director

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO 5-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as an Existing Lender and

as an Extending Lender

By:  

/s/ Nathan Starr

Name:   Nathan Starr Title:   Vice President

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO 5-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

DNB CAPITAL LLC, as an Existing Lender

and as an Extending Lender

By:  

/s/ Sybille Andaur

Name:   Sybille Andaur Title:   First Vice President By:  

/s/ Barbara Gronquist

Name:   Barbara Gronquist Title:   Senior Vice President

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO 5-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BNP PARIBAS, as an Existing Lender and

as an Extending Lender

By:  

/s/ Julien Pecoud-Bouvet

Name:   Julien Pecoud-Bouvet Title:   Vice President By:  

/s/ Gregoire Poussard

Name:   Gregoire Poussard Title:   Vice President

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO 5-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI

UFJ, LTD., as an Existing Lender and

as an Extending Lender

By:  

/s/ Todd Vaubel

Name:   Todd Vaubel Title:   Vice President

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO 5-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

REGIONS BANK, as an Existing Lender and

as an Extending Lender

By:  

/s/ Kelly L. Elmore III

Name:   Kelly L. Elmore III Title:   Managing Director

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO 5-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANCORPSOUTH BANK, as an Existing

Lender and as an Extending Lender

By:  

/s/ Ronald L. Hendrix

Name:   Ronald L. Hendrix Title:   Executive Vice President

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO 5-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL

ASSOCIATION, as an Existing Lender and

as an Extending Lender

By:  

/s/ Matthew Molero

Name:   Matthew Molero Title:   Senior Vice President

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO 5-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WHITNEY BANK, as an Existing Lender and

as an Extending Lender

By:  

/s/ Elder Gwin

Name:   Elder Gwin Title:   Vice President

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO 5-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

COMERICA BANK, as an Existing Lender By:  

/s/ Brandon M. White

Name:   Brandon M. White Title:   Vice President

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO 5-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AS OF THE NEW FACILITY AVAILABILITY DATE

 

Lender

   Amount of
Commitment      Applicable
Percentage  

Royal Bank of Canada

   $ 190,000,000         30.158730159 % 

US Bank National Association

   $ 120,000,000         19.047619048 % 

Canadian Imperial Bank of Commerce

   $ 95,000,000         15.079365079 % 

Fifth Third Bank

   $ 75,000,000         11.904761905 % 

Australia and New Zealand Banking Group Limited

   $ 50,000,000         7.936507937 % 

PNC Bank, National Association

   $ 50,000,000         7.936507937 % 

Comerica Bank

   $ 25,000,000         3.968253968 % 

Bank Hapoalim BM – New York

   $ 25,000,000         3.968253968 %    

 

 

    

 

 

 

TOTAL:

   $ 630,000,000         100 % 



--------------------------------------------------------------------------------

ANNEX I

EXISTING LETTERS OF CREDIT

 

Issuing Bank

  LC No.     Issue
Date     Expiration
Date     Face Amount     Accrual     Beneficiary     Applicant  

J.P. Morgan Chase

    TFTS-988779        03/30/2016        03/31/2017      $ 88,477,075.00       
No       


 

Enbridge G&P


Canada Ltd.

 


  

   


 

Murphy Oil


Company Ltd.

 


  